Memorandum: The order should be modified so as to provide for the. examination by open commission of C. H. Fisher, as the original owner of the claim, such examination to be held at Portland, Oregon, where he resides; examination is allowed as to items 1, 2, 3, 4, and 5, of the notice of motion. In view of the circumstances present here, we make no provision to reimburse either party for expenses incurred in this examination. Examination also may be had of Gilbert Nielsen, the foreman employed by Mr. Fisher, in either Oregon or California, as the parties may agree. All concur. (Appeal from part of an order denying defendant’s motion to examine the respective plaintiffs, denying defendant’s motion to examine any officer, employee or representative of the subrogor having knowledge of the facts, and granting defendant’s motion to examine C. H. Fisher, the subrogor, as a witness only and in regard to certain facts.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.